Citation Nr: 0926026	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  08-17 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jeremy Bedford, Law Clerk







INTRODUCTION

The Veteran had active military service from July 1965 to 
July 1967.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
bilateral hearing loss.


FINDING OF FACT

The Veteran has bilateral hearing loss that was caused by 
service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain duties to notify and assist the Veteran in his 
claim pursuant to 38 U.S.C.A. §§ 5103 and 5103A.  Given, 
however, the disposition of the claim below, any notice or 
assistance failure is moot at this point.  The Board notes 
that a November 2006 communication advised the Veteran of the 
information and evidence necessary to substantiate the 
initial rating and effective date assignable in the event his 
claim is successful.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The Veteran filed a claim seeking service connection for 
bilateral hearing loss in October 2006.  He contends that his 
bilateral hearing loss is the result of exposure to loud 
weapons, howitzers, and miscellaneous artillery, all while 
not wearing hearing protection, during active service in 
Vietnam.  The only post-service noise exposure that the 
Veteran reports is occasional hunting and mowing the lawn.  

In assessing the Veteran's claim, the Board must first 
determine whether he has a current hearing disability under 
VA regulations.  Hearing disabilities are determined for VA 
purposes using criteria provided under 38 C.F.R. § 3.385.  

An August 2006 VA audiological evaluation shows a diagnosis 
of moderately severe high frequency sensorineural hearing 
loss in both ears.  Speech discrimination scores were 84 
percent in the right ear and 92 percent in the left.




VA audiological evaluation conducted in March 2007 found that 
the pure tone thresholds, in decibels, were as follows:


HERTZ




500
1000
2000
3000
4000
RIGHT
10
5
50
60
60
LEFT
5
10
50
60
55
Speech discrimination was 88 percent in the right ear and 92 
percent in the left. 

The Veteran also submitted a private audiological evaluation 
conducted in May 2008 which found that the pure tone 
thresholds, in decibels, were as follows:


HERTZ




500
1000
2000
3000
4000
RIGHT
10
5
50
N/A
55
LEFT
10
5
60
N/A
65
Speech discrimination scores were 84 percent in the right ear 
and 88 percent in the left.

As the record shows that the Veteran has bilateral hearing 
loss for VA purposes, the next consideration is whether there 
is any evidence of in service incurrence.  The evidence does 
not show that the Veteran incurred a hearing impairment in 
service or manifested a continuity of symptomatology 
indicative of a hearing disorder in the first several years 
after discharge from active service.  The service treatment 
records do not indicate that the Veteran complained about any 
hearing impairment or sought treatment for ear related 
problems while in active service.  

During the July 1965 induction examination, the Veteran 
performed an audiometer test which found that the pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
RIGHT
0
0
5
10
5
LEFT
10
5
10
15
5

The June 1967 discharge examination showed audiometric 
readings of:


HERTZ




500
1000
2000
3000
4000
RIGHT
0
5
0
N/A
10
LEFT
0
5
5
N/A
0
These results do not demonstrate hearing impairment during 
service.  Additionally, the service treatment records contain 
no evidence of complaints, treatment, or diagnosis of hearing 
loss.

Although there is no evidence of bilateral hearing loss 
during active service, the Board notes that the Veteran's DD-
Form 214 shows that his military occupational specialty in 
the Army was as an infantryman, and that he received the 
Combat Infantryman's Badge.  Thus, based on this and the 
Veteran's assertions, the Board finds that he was exposed to 
acoustic trauma in service.  See 38 U.S.C.A. § 1154(b).  A 
letter written by a private physician in May 2008 was 
provided to show a nexus between the Veteran's current 
hearing loss and his in-service loud noise exposure.  The 
letter states that the Veteran's type of hearing loss was due 
to high intensity noise.  The examiner based this opinion 
upon the military noise exposure history provided to him by 
the Veteran.

The March 2007 VA examiner had a different opinion.  He 
opined that it was at least as likely as not that the 
Veteran's active service noise exposure had not had an effect 
on his present hearing loss.  The VA examiner determined that 
the Veteran's present hearing loss disability was not due to 
his service because there was no diagnosis of this disability 
in service.  The pertinent VA regulation, however, does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Based on this record, the Board is of the opinion that the 
evidence supportive of the claim is at least in equipoise 
with that against the claim.  In this regard there is a 
private medical opinion that is clearly supportive of his 
claim, and which is supported by the evidence, while the VA 
examiner had the opposite opinion.  Therefore, under the 
facts and circumstances of this case, and giving the Veteran 
the benefit of the doubt, the Board finds that the evidence 
is in relative equipoise with regard to the claim.  Hence, 
service connection is warranted for bilateral hearing loss.  
38 U.S.C.A. § 5107(b).

ORDER

Service connection for bilateral hearing loss is granted.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


